Order, Appellate Term of the Supreme Court, First Judicial Department, entered February 4, 2002, which affirmed the order of the Civil Court (Debra James, J.), entered June 20, 2000, denying defendant’s motion for summary judgment, unanimously reversed, on the law, without costs or disbursements, and defendant’s motion granted for the reasons stated by McCooe, J., dissenting at the Appellate Term, First Department. No opinion. Concur — Andrias, J.P., Sullivan, Rosenberger, Friedman and Gonzalez, JJ.